DETAILED ACTION

Applicant’s amendment and response received on 6/24/22 has been entered. Claims 8-26, 29-34, and 36-38 are now canceled, and new claims 39-45 have been added.  Claims 1-7, 27-28, 35, and 39-45 are currently pending and under examination in this application. The present application is being examined under the pre-AIA  first to invent provisions. An action on the merits follows. Those sections of Title 35, US code, not included in this action, can be found in a previous office action.

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 9/16/22, 6/8/22 and 6/24/22 are in compliance with the provisions of 37 CFR 1.97 and 1.98.  The information disclosure statements have been considered by the examiner and initialed and signed copies of the 1449s are attached to this action. 

Claim Rejections - 35 USC § 102


The rejection of previously pending claims 10-11 and 36 under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Application Publication 2005/0170398 (2005), hereafter referred to as Van Berkel et al., is withdrawn in view of the cancellation of claims 10-11 and 36. 

Claim Rejections - 35 USC § 103 

The rejection of previously pending claims 10-11 and 36 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication 2005/0170398 (2005), hereafter referred to as Van Berkel et al., in view of U.S. Patent Application Publication 2006/0015957 (2006), hereafter referred to as Lonberg '957, is withdrawn in view of the cancellation of claims 10-11 and 36. 

Claim Rejections - 35 USC § 112


The rejection of previously pending claims 1-11, 26-28, and 35-36 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in view of applicant’s cancellation of the claim(s) or amendments to the claims and arguments. In particular, it is noted that the claimed methods have been amended to recite that nucleic acid encoding heavy chain variable regions are obtained from B cells of a transgenic murine animal, and further that the genome of the transgenic murine animal comprises a transgene comprising a single human light chain V gene segment fused to a single human light chain J gene segment, wherein the fuse V/J gene segments encode a rearranged light chain variable region, and wherein the transgene lacks a regulatory sequence that contributes to somatic hypermutation of the rearranged light chain variable region. Murine animals, i.e. the subfamily murinae, consists of mouse and rat species. Applicant’s argument that the specification provides sufficient guidance for at least two different regulatory elements that contribute to somatic hypermutation in mice and rats has been found persuasive. It is noted that the specification discloses rendering a rearranged light chain transgene "resistant" to somatic hypermutation by providing the transgenic mouse with "means" to render the mouse resistant to somatic hypermutation which include the deletion of the intronic light chain enhancer and/or truncation of the 3' light chain enhancer. It is also noted that the specification's working examples disclose transgene constructs including rearranged light chain constructs which do not include the intronic enhancer, and/or have a truncated 3' enhancer. As set forth in the rejection of record, these two regulatory elements, the light chain intronic enhance and light chain 3’ enhancer have been reported in the prior art as contributing to somatic hypermutation. It is further noted that applicant’s response provides evidence in the form of publications by Dammers et al., Breiner et al., and Sheppard et al. (all made of record in the IDS filed) that the structure of the rat immunoglobulin light chain kappa locus and the regulatory elements of the rat immunoglobulin kappa locus were known in the prior art at the time of filing.  

The rejection of previously pending claims 1-11, 26-28, and 35-36 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for scope of enablement, is withdrawn in view of applicant’s cancelation of the claim(s) or amendments to the claims and arguments. In particular, it is noted that claim 1 has been amended to recite that the animal is a murine animal and further adds the limitation that the transgene comprises a light chain constant region gene segment. Claim 1 no longer contains the limitation that the transgene is operatively linked to an endogenous light chain constant region gene segment. It is noted that new claim 39 limits the transgenic animal to a transgenic mouse in which the transgene is operatively linked to an endogenous light chain constant region gene segment, subject matter identified as enabled by the previous scope of enablement. Further, as discussed above, the methods have been amended to recite that the transgenic murine animal comprises a transgene comprising a single human light chain V gene segment fused to a single human light chain J gene segment, wherein the fuse V/J gene segments encode a rearranged light chain variable region, and wherein the transgene lacks a regulatory sequence that contributes to somatic hypermutation of the rearranged light chain variable region. Murine animals, i.e. the subfamily murinae, consists of mouse and rat species. Applicant’s argument that the specification provides sufficient guidance for at least two different regulatory elements that contribute to somatic hypermutation in mice and rats has been found persuasive. It is noted that the specification discloses rendering a rearranged light chain transgene "resistant" to somatic hypermutation by providing the transgenic mouse with "means" to render the mouse resistant to somatic hypermutation which include the deletion of the intronic light chain enhancer and/or truncation of the 3' light chain enhancer. It is also noted that the specification's working examples disclose transgene constructs including rearranged light chain constructs which do not include the intronic enhancer, and/or have a truncated 3' enhancer. As set forth in the rejection of record, these two regulatory elements, the light chain intronic enhance and light chain 3’ enhancer have been reported in the prior art as contributing to somatic hypermutation. It is further noted that applicant’s response provides evidence in the form of publications by Dammers et al., Breiner et al., and Sheppard et al. (all made of record in the IDS filed) that the structure of the rat immunoglobulin light chain kappa locus and the regulatory elements of the rat immunoglobulin kappa locus were known in the prior art at the time of filing.  

Applicant’s amendments to the claims has necessitated the following new grounds of rejection. 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 27-28, 35, and 39-45 are newly rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,605,808, hereafter referred to as the ‘808 patent, OR claims 1-14 of U.S. Patent No. 11,237,165, hereafter referred to as the ‘827 patent. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons. 
The claims of the ‘808 patent and the claims of the ‘165 patent both recite methods which encompass the instant methods. Specifically, the ‘808 patent claim 1 recites a method for selecting a single cell from a set of recombinant cells, where each recombinant cell comprises at least two different heavy chain variable regions and one light chain variable region comprising a rearranged human light chain variable region encoded by a human light chain V gene segment joined to a human light chain J gene segment, and where the cell produces a heterogeneous combination of antibodies that bind to two target epitopes. The ‘808 method claim 1 further recite that each of the at least two heavy chain variable regions is encoded by nucleic acid sequences obtained from a transgenic mouse, where the first heavy chain variable region sequence is obtained from a first transgenic mouse that has been immunized with a first antigen epitope and the second heavy chain variable region sequence is obtained from a second transgenic mouse that has been immunized with a second antigen epitope, and wherein the genome of each of the transgenic mice comprises a transgene comprising the human light chain V gene segment joined to a human light chain J gene segment. The ‘080 method claim 1 also recites that the first and second transgenic mice can be the same mouse or two different mice. Dependent claim 7 of the ‘808 patent recite that the transgenic mouse produces antibodies comprising the rearranged human light chain variable region and a murine constant region paired with a diversity of immunoglobulin heavy chains with bind the two target epitopes. The ‘080 method claims, while including additional steps not recited in the instant claims, recite the same methods of making a “library” of cells, which is essentially a set of recombinant cells, expressing the at least two heavy chain variable region and a single light chain variable region as claimed. The ‘165 patent claim 1 recites a similar method as the ‘808 claims, but is broader. Dependent claims 7-9 of the ‘165 patent recite the same limitations as the ‘808 claim 1 and claim 7.
While reciting similar method steps, the ‘808 patent claims and the ‘165 patent claims do not specifically recite the limitation that the transgene comprising the human light chain V gene segment joined to a human light chain J gene segment lacks a regulatory element that contributes to somatic hypermutation of the rearranged light chain variable region. However, the transgene recited in the ‘808 patent claims, and the transgene recited in the ‘165 patent claims encompass this negative limitation as neither of the claims recite the presence of any element that contributes to somatic hypermutation, and the specifications of each of the ‘808 patent and the ‘165 patent respectively disclose that the presence of regulatory elements such as the kappa intronic enhancer in the transgene is optional, and/or that the transgene may optionally comprise a truncated kappa 3’ enhancer. See for example paragraph 45 of either of the ‘808 or ‘165 patents, and Examples 30 and 31 of either patent. Note that both the kappa intronic enhancer and the kappa 3’ enhancer are regulatory elements that contribute to somatic hypermutation. Thus, the transgenic mice used in the instant claimed method are an obvious variant of the transgenic mice used in either of the methods of the ‘808 patent claims, or the ‘165 patent claims. Thus, as a whole the methods of the ‘808 patent, or the ‘165 patent render the instant claimed methods obvious. 
Note that the MPEP 804 II.B.2.(a) states that those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined." In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010); Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).

No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé	
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633